Title: General Orders, 6 June 1781
From: Washington, George
To: 



                            Head Quarters New Windsor Wednesday June 6th 1781
                        ParoleCountersigns.The Quarter master General is immediately to take measures for drawing together as many Tents and other Camp
                            equipage as will be sufficient to encamp the whole army. He will report to the Commander in Chief when he is ready to make
                            a General delivery that orders may be given accordingly.
                        The Arrangement of the Corps of Engineers and of Sappers and Miners not having been completed when the
                            regulations for the new Formation of the army were published in General orders on the first of November last is the reason
                            why those corps were not included at that time or mentioned in the rules of promotion published yesterday. But the
                            Honorable the Congress having by their Resolve of the 14th of November last declared that the above mentioned Corps are to be
                            put on an equal establishment with those of other lines the officers belonging to them are to be considered on an equal
                            footing in their respective ranks with those of Artillery Infantry and Cavalry and are to be respected accordingly.
                        The Regimental Clothiers of the New Hampshire Massachusetts Rhode Island and Connecticut lines are called
                            upon to deliver at the Adjutant General’s office by the 15th instant accurate returns of the Cloathing drawn and delivered
                            by them to their respective regiments for the present year. The regimental Clothiers of the New York and New Jersey lines
                            and Hazen’s regiment will make similar returns within the present month.
                        Brigadier General Du Portails guard to be immediately augmented to a Serjeant Corporal and twelve men.
                        The Adjutant General will tomorrow morning superintend the exercising such of the troops of the Massachusetts
                            line as can be drawn and for that purpose,. He requests they may be on the Grand Parade at West Point by seven ô clock; the
                            recruits formed into squads greater or smaller agreeable to the proficiency they have made in discipline.

                    